Case: 22-2196    Document: 14      Page: 1    Filed: 12/22/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                   GARY L. THURMAN,
                       Petitioner

                              v.

         UNITED STATES POSTAL SERVICE,
                     Respondent
               ______________________

                         2022-2196
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0752-17-0162-I-1.
                 ______________________

      Before DYK, BRYSON, and PROST, Circuit Judges.
 PER CURIAM.
                         ORDER
     Having considered the parties’ responses to the court’s
 order to show cause, the court now transfers this case to
 the United States District Court for the Northern District
 of Georgia.
     Gary L. Thurman appealed to the Merit Systems Pro-
 tection Board, challenging his removal from the United
 States Postal Service. Before the Board, Mr. Thurman ar-
 gued that the Postal Service violated Title VII of the Civil
 Rights Act of 1964. After the Board issued its final decision
Case: 22-2196       Document: 14   Page: 2    Filed: 12/22/2022




 2                                           THURMAN   v. USPS



 affirming the agency’s removal action, Mr. Thurman filed
 this petition to review that decision. Mr. Thurman states
 that he wishes to continue to pursue his Title VII claim,
 ECF No. 3 at 2; ECF No. 6; ECF No. 12.
     Although this court has jurisdiction to review certain
 decisions of the Board, in cases involving agency actions
 appealable to the Board and alleged to be based on Title
 VII discrimination, the appropriate forum for review is the
 district court. 5 U.S.C. § 7703(b)(2) (listing cases of dis-
 crimination under the Civil Rights Act of 1964); Perry v.
 Merit Sys. Prot. Bd., 137 S. Ct. 1975, 1985 (2017). Here,
 there appears to be no dispute that Mr. Thurman raised a
 discrimination claim before the Board, even though the
 Board declined to consider it on the grounds that it was
 unduly vague and not raised before the administrative
 judge.
      This court, under 28 U.S.C. § 1631, may, if in the inter-
 est of justice, transfer a case to another court where it
 “could have been brought at the time it was filed.” Here,
 the Postal Service asserts without contradiction that court
 is the Northern District of Georgia. While the Postal Ser-
 vice urges dismissal over transfer, contending that Mr.
 Thurman’s discrimination claim “is arguably frivolous,”
 ECF No. 13-1 at 9, we deem it the better course to transfer
 to allow the district court to consider any argument on the
 merits.
     Accordingly,
     IT IS ORDERED THAT:
     Pursuant to 28 U.S.C. § 1631, this case and all trans-
 mittals are transferred to the United States District Court
Case: 22-2196        Document: 14   Page: 3   Filed: 12/22/2022




 THURMAN   v. USPS                                          3



 for the Northern District of Georgia.
                                     FOR THE COURT

 December 22, 2022                   /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court